Citation Nr: 0803437	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-28 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to vocational rehabilitation training under the 
terms and conditions of Chapter 31, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran had active military service from August 1980 to 
August 1984.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 determination of 
the Vocational Rehabilitation and Counseling (VR&C) Division 
of the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which proposed to place 
the veteran's vocational rehabilitation training in 
interrupted status.  An April 2006 determination formally 
placed the veteran in interrupted status.  

A hearing at the RO before the undersigned was conducted in 
December 2007. 

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

If further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

Of record is a signed rehabilitation plan dated in December 
1999 in which the veteran was to obtain a Master of Arts 
degree (MA).  A March 2006 determination proposed to place 
the veteran's vocational rehabilitation training in 
interrupted status.  An April 2006 determination formally 
placed the veteran in interrupted status.

"VA shall make a reasonable effort to inform the veteran and 
assure his . . . understanding of . . . [t]he specific 
responsibilities of the veteran in the process of developing 
and implementing a program of rehabilitation services, 
especially the specific responsibility for satisfactory 
conduct and cooperation."  38 C.F.R. § 21.362(b), (b)(3).  
"If VA determines that a veteran has failed to maintain 
satisfactory conduct or cooperation, [however], VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran."  See 38 
C.F.R. § 21.364(a); McRae v. Brown, 9 Vet. App. 229, 233-34 
(1996).

To discontinue services based upon a veteran's failure to 
comply with the "Conduct and Cooperation" provisions, the 
veteran may be moved from "evaluation and planning" status 
or "extended evaluation" status to, first, "interrupted" 
status with suspension of services, and then to 
"discontinued" status where services to the veteran may be 
terminated.  See 38 C.F.R. §§ 21.197-98.  "The purpose of 
assignment to interrupted status is to assure that all 
appropriate actions have been taken to help the veteran 
continue in his or her program before discontinuing benefits 
and services."  38 C.F.R. §§ 21.197(c)(4).  

The RO has not provided the veteran a statement of the case 
(SOC) addressing how the veteran was informed of any 
suspension of the initial evaluation, the reasons for the 
suspension, and the steps necessary to resume the initial 
evaluation (38 C.F.R. § 21.50(e)).  Nor does the record 
reflect how the veteran was informed of his responsibility 
for satisfactory conduct and cooperation (38 C.F.R. § 
21.362(b)); what reasonable counseling efforts have been made 
(38 C.F.R. § 21.364(a)); what change in status had been made 
(38 C.F.R. §§ 21.180-98); what notification of any such 
change he had received (38 C.F.R. §§ 21.180(d), 21.420); and 
the applicability of special review and any actions taken 
under that provision (38 C.F.R. § 21.198(b)(7)).

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claim for 
entitlement to vocational rehabilitation 
training under the terms and conditions of 
Chapter 31, Title 38, United States Code, 
ensuring that all actions required by VA 
have, in fact, been completed.  If the 
action taken is adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case that 
contains a summary of the relevant 
evidence submitted since the statement of 
the case issued in June 2006, and a 
citation and discussion of the applicable 
laws and regulations, including informing 
the veteran of any suspension of the 
initial evaluation, the reasons for the 
suspension, and the steps necessary to 
resume the initial evaluation (38 C.F.R. § 
21.50(e)); informing the veteran of his 
responsibility for satisfactory conduct 
and cooperation (38 C.F.R. § 21.362(b)); 
providing the veteran reasonable 
counseling efforts (38 C.F.R. § 
21.364(a)); documenting each of the 
veteran's changes in status during his 
pursuit of vocational rehabilitation 
training (38 C.F.R. §§ 21.180-98); 
documenting notification to the veteran of 
any such change in status (38 C.F.R. §§ 
21.180(d), 21.420); determining the 
applicability of special review of the 
veteran's claim; and providing and 
documenting the special review if deemed 
applicable under 38 C.F.R. § 21.198(b)(7).  
He and his representative should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the Board, 
if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

